UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 17, 2011 Catasys, Inc. (Exact name of registrant as specified in its charter) Delaware 001-31932 88-0464853 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11150 Santa Monica Boulevard, Suite 1500 Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(310) 444-4300 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 17, 2011, Catasys, Inc. (formerly Hythiam, Inc.)(the “Company”) issued a press release announcing a change in the Company’s corporate name to Catasys, Inc.In connection therewith, the management of the Company has determined it is in the best interests of the Company to change the trading symbol of the Company’s common stock, par value $0.0001 per share (the “Common Stock”). Effective March 17, 2011, the Common Stock of the Company will begin trading under CATS.OTCBB.A copy of the press release is filed as Exhibit 99.1 and incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated March 17, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hythiam, Inc. March 17, 2011 By: /s/ PETER L. DONATO Peter L. Donato Chief Financial Officer
